Exhibit LOAN AGREEMENT Between GRAND CENTRAL LIMITED PARTNERSHIP as the Borrower and FIRST COMMONWEALTH BANK as the Bank Dated as of January 30, 2009 TABLE OF CONTENTS Page INDEX OF SCHEDULES iii ARTICLE 1. DEFINITIONS AND OTHER CONVENTIONS 1 1.1 Defined Terms 1 1.2 Rules of Construction 11 ARTICLE 2. THE LOAN 12 2.1 The Loan 12 2.2 Payments and Prepayments 13 2.3 Method of Payments 14 2.4 Loan Account 14 2.5 Extension Period 14 2.6 Yield Protection; Changes in Law 15 2.7 Capital Adequacy 15 ARTICLE 3. REPRESENTATIONS AND WARRANTIES 16 3.1 Existence 16 3.2 Equity Ownership 16 3.3 Power and Authority 16 3.4 Validity and Binding Effect 16 3.5 No Conflict or Violation 17 3.6 Liabilities 17 3.7 Material Adverse Change; Events of Default; Violations 17 3.8 Litigation 17 3.9 Compliance with Laws 17 3.10 Matters Relating to the Collateral 17 3.11 Insurance 20 3.12 Consents and Approvals 20 3.13 Federal Reserve Regulations 20 3.14 Investment Company Act; Other Regulations 20 3.15 Assets of each Borrower 21 3.16 Violation of Anti-Terrorism Laws 21 3.17 Blocked Persons 21 3.18 Full Disclosure 21 ARTICLE 4. AFFIRMATIVE COVENANTS 21 4.1 Use of Proceeds 21 4.2 Delivery of Financial Statements and Other Information 21 4.3 Preservation of Existence; Qualification 23 4.4 Compliance with Laws, Property Restrictions, Contracts and Leases 23 4.5 Accounting System; Books and Records 23 4.6 Payment of Taxes and Other Liabilities 23 4.7 Establishment of Certain Accounts 23 4.8 Insurance 26 4.9 Maintenance of Collateral 26 4.10 Indemnification 27 4.11 Further Assurances; Power of Attorney 27 4.12 Debt Service Coverage Ratio 27 i ARTICLE 5. NEGATIVE COVENANTS 28 5.1 Indebtedness 28 5.2 Encumbrances 28 5.3 Liquidations, Mergers, Consolidations, Acquisitions, Sales of Interests 28 5.4 Organizational Matters 28 5.5 Dispositions of Assets 28 5.6 Use of Real Estate Collateral 29 5.7 Change of Business 29 5.8 Lease Amendments 29 5.9 Publicity 29 5.10 Ownership or Acquisition of Assets 29 5.11 Distributions 29 5.12 Lease of Building 29 5.13 Affiliate Transactions 30 ARTICLE 6. CONDITIONS PRECEDENT 30 6.1 Conditions to the Loan 30 6.2 Conditions to Making First Disbursement 30 ARTICLE 7. EVENTS OF DEFAULT; REMEDIES 34 7.1 Events of Default 34 7.2 Remedies 36 ARTICLE 8. GENERAL PROVISIONS 36 8.1 Amendments and Waivers 37 8.2 Taxes 37 8.3 Expenses and Fees 37 8.4 Notices 38 8.5 Set-Off 39 8.6 Interest Limitation 39 8.7 No Third Party Rights 39 8.8 Participations and Assignments 39 8.9 Successors and Assigns 40 8.10 Severability 40 8.11 Survival 40 8.12 Funds Transfer Authorization and Indemnification 40 8.13 GOVERNING LAW 41 8.14 FORUM 41 8.15 DISCLAIMER REGARDING POWER OF ATTORNEY 42 8.16 Non-Business Days 42 8.17 Integration 42 8.18 Counterparts 42 8.19 WAIVER OF JURY TRIAL 42 ii INDEX OF SCHEDULES Schedule Designation Description 1.1 Legal Description of Grand Central Mall 1.2 Outlots 3.2 Ownership Structure 3.8 Litigation 3.10a Existing Permitted Encumbrances 3.15 Assets of Borrower 5.1 Other Indebtedness iii LOAN AGREEMENT THIS LOAN AGREEMENT, dated as of January 30, 2009, is entered into by and between GRAND CENTRAL LIMITED PARTNERSHIP, a Delaware limited partnership (the "Borrower"), and FIRST COMMONWEALTH BANK (the "Bank"). RECITALS: WHEREAS, The Borrower has applied to the Bank for a term loan facility in an aggregate principal amount not to exceed the lesser of (i) $47,000,000.00, or (ii) the amount determined based on a 65% Loan to Value Ratio which loan facility may consist of one or more Term Loans (as defined herein), (collectively, the "Loan"); and WHEREAS, the Borrower intends to use the proceeds from the Loan to refinance existing debt associated with the facility known as the Grand Central Mall and located in City of Vienna, Wood County, West Virginia (the "Building" and together with the Land and all Improvements now or hereafter constructed thereon, collectively, the "Property"); and WHEREAS, the Bank is willing to make the Loan upon the terms and conditions set forth in this Agreement and the other Loan Documents. NOW, THEREFORE, in consideration of the foregoing recitals (each of which is incorporated herein by reference) and the mutual promises contained herein and other valuable consideration, the receipt and adequacy of which are hereby acknowledged, and with the intent to be legally bound hereby, the parties hereto agree as follows: ARTICLE 1.DEFINITIONS AND OTHER CONVENTIONS 1.1 Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below or in the Section or Subsection of this Agreement referred to, unless the context otherwise requires: Affiliate:As to any Person, any other Person which directly or indirectly through one or more intermediaries Controls, is Controlled by, or is under common Control with, such Person. Agreement:This Loan Agreement and all exhibits, schedules, extensions, renewals, amendments, substitutions and replacements hereto and hereof. Anchor Tenants:Shall mean, collectively, Sears, Roebuck & Co., J.C. Penney Company, Inc. and each future replacement Tenant for any of the aforementioned. Anti-Terrorism Laws: Shall mean any laws relating to terrorism or money laundering, including Executive Order No. 13224, the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, the laws comprising or implementing the Bank Secrecy Act, and the laws administered by the United States Treasury Department's Office of Foreign Asset Control (as any of the foregoing laws may from time to time be amended, renewed, extended, or replaced). Appraisal:A USPAP appraisal of the Real Estate Collateral addressed to the Bank and furnished by an independent appraiser satisfactory to the Bank. Assignment of Leases and Rents:The Assignment of Leases and Rents executed by the Borrower in connection herewith, and all exhibits, schedules, extensions, renewals, amendments, substitutions and replacements thereto and thereof. Assignment of Management Agreement:The Assignment of Management Agreement (which shall assign the Management Agreement to the Bank) executed by the Borrower and the Property Manager in connection herewith, together with all extensions, renewals, amendments, substitutions and replacements thereto and thereof. Augmenting Bank: Shall have the meaning assigned to such term in Section2.1b. Bank:First Commonwealth Bank, and its successors and assigns. Bank's Lien:The first and prior perfected liens and security interests granted by the Borrower to the Bank pursuant to the Security Documents. Blocked Person: Shall mean a Person that is listed in the annex to, or is otherwise subject to the provisions of, Executive Order No. 13224; (2) a Person owned or controlled by, or acting for or on behalf of, any Person that is listed in the annex to, or is otherwise subject to the provisions of, Executive Order No. 13224; (3) a Person with which any financial institution is prohibited from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (4) a Person that commits, threatens or conspires to commit or supports "terrorism" as defined in Executive Order No. 13224; (5) a Person that is named as a "specially designated national" on the most current list published by the U.S.
